UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 40-F (Check One) []REGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934 or [X]ANNUAL REPORT PURSUANT TO SECTION 13(a) OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 Commission File Number 0-51034 ACE AVIATION HOLDINGS INC. (Exact Name of Registrant as Specified in Its Charter) Not Applicable (Translation of Registrant's Name Into English (if Applicable)) Canada (Province or other Jurisdiction of Incorporation or Organization) 4512 (Primary Standard Industrial Classification Code Number (if Applicable)) Not Applicable (I.R.S. Employer Identification Number (if Applicable)) 5100 de Maisonneuve Boulevard West Montreal, Québec, Canada, H4A 3T2 (514) 422-5000 (Address and telephone number of Registrant's principal executive offices) CT Corporation System 111 Eighth Avenue New York, New York 10011 (212) 894-8940 (Name, address (including zip code) and telephone number (including area code) of agent for service in the United States) Securities registered or to be registered pursuant to Section 12(b) of the Act. None Securities registered or to be registered pursuant to Section 12(g) of the Act. Class A Variable Voting Shares Class B Voting Shares Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None For annual reports, indicate by check mark the information filed with this Form: [X]Annual information form [X]Audited annual financial statements Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. The Registrant had 82,228,958 Class A Variable Voting Shares, 23,708,964 Class B Voting Shares and 12,500,000 Preferred Shares outstanding as at December 31, 2007 Indicate by check mark whether the Registrant by filing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934 (the "Exchange Act").If "Yes" is marked, indicate the file number assigned to the Registrant in connection with such Rule. Yes 82- No X Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X No A. Disclosure Controls and Procedures Disclosure controls and procedures are defined by the U.S. Securities and Exchange Commission (the "Commission") as those controls and procedures that are designed to ensure that information required to be disclosed by ACE Aviation Holdings Inc. (the "Registrant") in reports filed or submitted by it under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms.The Registrant's Chief Executive Officer and its Chief Financial Officer have evaluated the Registrant's disclosure controls and procedures as of the end of the period covered by this Annual Report on Form 40-F and have determined that such disclosure controls and procedures were effective. See "Management's
